         Case 1:18-cv-00241-BLW Document 7 Filed 03/04/19 Page 1 of 2




                    IN THE UNITED STATES DISCTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 CHARLES SALAS,

                              Plaintiff,      Case No. 1:18-cv-000241-BLW
 v.
                                              ORDER DISMISSING COMPLAINT
 MARKET SOURCE, LLC,                          WITHOUT PREJUDICE

                              Defendant.


       In November 2018, this Court denied Plaintiff Charles Salas’ application to

proceed in forma pauperis (IFP) and dismissed his complaint with leave to amend. See

Nov. 2, 2018 Order, Dkt. 4. Salas was given 30 days to amend his IFP filing and his

complaint. He was further notified that failure to file an amended pleading would result

in automatic dismissal of his complaint without prejudice. See id.

       On December 3, 2018, Salas filed an amended IFP application (Dkt. 5), but he did

not file an amended complaint. Instead, he filed a motion for a 90-day extension of time

in which to file a complaint. (Dkt. 6). He did not give any reason for requiring such a

lengthy extension. Further, although 90 days has now passed since Salas sought the

extension, he still has not filed an amended complaint. The Court will therefore dismiss

his complaint without prejudice. Accordingly,

       IT IS ORDERED that:

              1. Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.
Case 1:18-cv-00241-BLW Document 7 Filed 03/04/19 Page 2 of 2




   2. Plaintiff’s pending amended IFP application (Dkt. 5) and motion for an

      extension of time (Dkt. 6) are DEEMED MOOT.

                                    DATED: March 4, 2019


                                    _________________________
                                    B. Lynn Winmill
                                    U.S. District Court Judge
